SAUNDERS, Judge.
It Gina Coscarart (“Gina”) appealed from the judgment of the trial court'that increased the amount of final spousal support to be paid by her- former husband, Salvador Coscarart (“Sal”)..- We amended the judgment of the trial court to further increase the award of support and affirmed as amended. In her application for rehearing, Gina asserts we erred in our calculation of the support award. We agree and grant the rehearing in this case for the limited purpose of correcting a simple error of calculation in increasing the amount of final spousal support to be paid by Sal.
In our original opinion, we found Sal’s gross monthly income to be $9,152.52 per month. After consideration of his payroll deductions and substantiated expenses, we found his net income to be $6,763.61 per month and his disposable income to be $4,710.86, per month. The parties stipulated that Gina -had a monthly income of $478.00 and monthly expenses of $3,340.71; her expenses exceeded her income by $2,862.71 per ■ month. -. Thus, we amended the judgment'of the trial court to require Sal to pay Gina final periodic spousal support in the amount of $1,570.29 per month, which was one-third of his monthly disposable income. However, the award should have been calculated on' his net 'income. La.Civ.Code art. 112. Thus, we amend our original opinion to require Sal to pay Gina $2,254.54 per month in final spousal support, which' is one-third of his net income of $6,763.61.

*816
Decree

For the foregoing reasons, we amend our original opinion to correct our error calculating the award of support to Gina. Costs of this rehearing are assessed | ato Appellee, Salvador Coscarart. All other aspects of our original judgment are affirmed.
REHEARING GRANTED; AFFIRMED AS AMENDED.